Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-15 are currently active in the application with claims 1-15 being amended by the Applicant.
Response to Amendment
Applicants response dated September 10, 2021 has been carefully considered.  The amendments and accompanying comments from the Applicant are sufficient in overcoming the objection of the claims as well as the rejection of the claims over 35 USC 112(b).
Applicant’s amendment to claim 1 with accompanying arguments as to the criticality of the collection point of the combustion flue gases has resulted in an objection of the drawings as detailed below.
The amendments were not sufficient in placing the application in condition of allowance detailed below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combustion flue gas collection point must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 10, 11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2014/0288196) hereafter Young and further in view of Moon et al (US 2008/0260628) hereafter Moon, Jorget et al. (US 2011/0113987) hereafter Jorget and Schuetzle et al (US 2015/0031922) hereafter Schuetzle.
	Considering Claim 1, Young discloses a process to produce a synthesis gas comprising CO and H2 [0007] and [0015] from reforming a reactant gas comprising 
Young further discloses that a typical cement plant emits about 160,000 lbs of carbon dioxide an hour [0007].  Therefore it would have been obvious to the ordinary skill in the art before the effective filing date of the instantly claimed invention that some or all of this carbon dioxide would be combined with corresponding amounts of the other reactants.
	Young does not disclose the particulars of the cement process, the tri-reforming process or the space velocity
	Although Young refers to the reformer utilized in the reforming as a SMR (steam methane reformer), Young also includes both oxygen and carbon dioxide in the reactant stream.  The ordinary skilled artisan would recognize this inclusion as tri-reforming as taught by Moon who teaches that tri-reforming of methane includes carbon dioxide and oxygen in addition to the steam and methane [0019].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the reforming process of Young is a tri-reforming process as taught by Moon.
	Schuetzle discloses a tri-reforming of methane process to produce a synthesis gas [0035] wherein a GHSV of 14,000 cc/g-hr (Example 3) which falls within the instantly claimed range when converted.

	Jorget discloses a cement clinker process comprising a furnace which combusts a fuel [0016] with oxygen-rich gas to generate carbon dioxide which is removed for further use [0023-0063] and (Figures, item 10). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that stream 10 would be equivalent to the “chimneys” of the instant claim as the combustion gases are removed by this stream from the calcining kiln by this stream and would also be obvious to utilize the carbon dioxide of Jorget, discharged from the cement clinker process in the process of Young to be combined with methane for generating syngas to prevent discharging the carbon dioxide to the atmosphere as desired by Jorget [0012].  It would also be obvious to the ordinary skilled artisan before the effective filing date of the instantly claimed invention to remove these useful gas streams prior to discharging them to the atmosphere.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claims 2 and 3, the significance of Young, Moon, Jorget and Schuetzle as applied to claim 1 is explained above. 
	Young does not disclose that the cement process comprises a preheater.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the preheaters of Jorget in the cement process of Young and to obtain and utilize these carbon dioxide containing streams in the process of Young to be combined with methane and reacted to form syngas.
	Considering Claim 4, the significance of Young, Moon, Jorget and Schuetzle as applied to claim 1 is explained above. 
	Young is silent on the temperature.
	Jorget discloses that the carbon dioxide-rich gas stream collected upstream of the furnace has a temperature of at least 750°C [0033]-[0035] thereby overlapping the instantly claimed range.
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the carbon dioxide-rich stream utilized in the tri-reformer of Young would possess the temperature as taught by Jorget as the reforming process of Young is endothermic requiring external heat therefore having this feed stream preheated would improve process economics.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 8, the significance of Young, Moon, Jorget and Schuetzle as applied to claim 1 is explained above.
Young discloses that the reforming process operates at a temperature between 700° and 1000°C [0018] and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that if the reactants were below this temperature they would need to be preheated.
Considering Claim 10, the significance of Young, Moon, Jorget and Schuetzle as applied to claim 1 is explained above.
Young discloses the use of natural gas (Fig. 1 and 2, item 12 NG) with NG interpreted as natural gas.
	Schuetzle discloses the use of methane found in natural gas [0034] in tri-reforming (Example 3).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize natural gas in the process of Young as taught by Schuetzle.
Considering Claim 11, the significance of Young, Moon, Jorget and Schuetzle as applied to claim 1 is explained above.
Young discloses the use of steam and oxygen in the process (Fig. 1 and 2, items 14 and 16 respectively).
Considering Claim 14, the significance of Young, Moon, Jorget and Schuetzle as applied to claim 1 is explained above.

Moon discloses a tri-reforming process to produce a synthesis gas comprising CO and H2 which produces a H2:CO ratio of 2 [0059] which falls within the instantly claimed range.
Therefore it would have been obvious to operate the reformer of Young to attain the instantly claimed range utilizing the ratio of the reactants as taught by Moon.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 15, the significance of Young, Moon, Jorget and Schuetzle as applied to claim 1 is explained above.
Young discloses a reforming process as discussed above but does not disclose the use of a catalyst.
Moon discloses a tri-reforming process utilizing a nickel-based catalyst (Group VIIIB element) which is contacted with a gas mixture of methane, oxygen, carbon dioxide and steam to produce a synthesis gas comprising CO and H2 (Example 10 and Table 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the catalyst of Moon in the reforming process of Young to produce a synthesis gas.  The ordinary skilled artisan .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2014/0288196) hereafter Young in view of Moon et al (US 2008/0260628) hereafter Moon, Jorget et al. (US 2011/0113987) hereafter Jorget and Schuetzle et al (US 2015/0031922) hereafter Schuetzle as applied to claim 1 and further in view of Lywood (USP 4,985,231).
Considering Claim 8, the significance of Young, Moon, Jorget and Schuetzle as applied to claim 1 is explained above.
Young discloses that the reforming process operates at a temperature between 700° and 1000°C [0018] however does not discuss preheating the feedstock.
Lywood discloses a process for producing synthesis gas by reacting methane, water and carbon dioxide which is endothermic (Col. 1, ln 40-45) wherein the reactants are first preheated (Col. 2, ln 28-40).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that if the reactants were below the operating temperature they would need to be preheated.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2014/0288196) hereafter Young in view of Moon et al (US 2008/0260628) hereafter Moon, Jorget et al. (US 2011/0113987) hereafter Jorget and Schuetzle et al (US 2015/0031922) hereafter Schuetzle as applied to claim 1 and further in view of Meyer et al. (US 2007/0178418) hereafter Meyer.
Considering Claim 9, the significance of Young, Moon, Jorget and Schuetzle as applied to claim 1 is explained above.
	Young does not disclose filtering the carbon dioxide stream from the cement plant.
	Meyer discloses a cement clinker process wherein the process includes a system filter [0008].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the system filters of Meyer in the cement process of Young to de-dust the exhaust streams.
Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2014/0288196) hereafter Young in view of Moon et al (US 2008/0260628) hereafter Moon, Jorget et al. (US 2011/0113987) hereafter Jorget and Schuetzle et al (US 2015/0031922) hereafter Schuetzle as applied to claims 1 and 11 and further in view of Corradini et al. (US 2012/0022306) hereafter Corradini.
Considering Claim 12, the significance of Young, Moon, Jorget and Schuetzle as applied to claims 1 and 11 is explained above.
Young discloses the use of oxygen in the reforming process as discussed above
but does not disclose the source of the oxygen.
	Corradini discloses a reforming process wherein methane, carbon dioxide, steam and air is combined to produce hydrogen and carbon monoxide [0017] and claim 5.

Considering Claim 13, the significance of Young, Moon, Jorget and Schuetzle as applied to claim 1 is explained above.
	Young discloses a reforming process wherein methane is reformed in the presence of oxygen, carbon dioxide and water as discussed above.
	Corradini discloses a reforming process wherein methane, carbon dioxide, steam and air is combined to produce hydrogen and carbon monoxide [0017] and claim 5.
	Moon discloses a relationship between methane, carbon dioxide, water and oxygen wherein the ratio was varied between 1:1:1:0.1, 1:1:0.5:0.1 and 1:0.5:0.5:0.1 with the conversion of methane and carbon dioxide varied from 100%/95% to 95%/90% (Examples 10 and 11) making the ratio of reactants result effective variables with the ratios of Moon falling within the instantly claimed ranges.
	Although Moon does not disclose the presence of nitrogen, Corradini discloses that air which comprises nitrogen and oxygen in a 78/21 ratio can be utilized to supply the oxygen needed for tri-reforming which would yield a N2/HC ratio falling within the instantly claimed range.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize air as taught by Corradini in the reformer of Young and to utilize the ratios of Moon in the process of Young for producing a H2/Co ratio of 2 as taught by Moon.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2014/0288196) hereafter Young and further in view of Moon et al (US 2008/0260628) hereafter Moon, Jorget et al. (US 2011/0113987) hereafter Jorget, Schuetzle et al (US 2015/0031922) hereafter Schuetzle and Stallmann (US 2014/0161696).
	Considering Claims 5 to 7, Young discloses a process to produce a synthesis gas comprising CO and H2 [0007] and [0015] from reforming a reactant gas comprising methane, water, carbon dioxide and oxygen [0009] wherein the carbon dioxide may be derived from a cement plant [0007] with the reformer operating at a temperature of between about 700° and 1000°C and a pressure of from 35 psig to 450 psig (about 0.25 MPa to about 3.1 MPa) thereby overlapping the instantly claimed range.  
Young further discloses that a typical cement plant emits about 160,000 lbs of carbon dioxide an hour [0007].  Therefore it would have been obvious to the ordinary skill in the art before the effective filing date of the instantly claimed invention that some or all of this carbon dioxide would be combined with corresponding amounts of the other reactants.
	Young does not disclose the particulars of the cement process, the tri-reforming process or the space velocity

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the reforming process of Young is a tri-reforming process as taught by Moon.
	Schuetzle discloses a tri-reforming of methane process to produce a synthesis gas [0035] wherein a GHSV of 14,000 cc/g-hr (Example 3) which falls within the instantly claimed range when converted.
	Therefore it would have been obvious to one of ordinary skill in the art to arrive at the instantly claimed HSV utilizing the range as taught by Schuetzle to operate a tri-reformer.
	Jorget discloses a cement clinker process comprising a furnace which combusts a fuel [0016] with oxygen-rich gas to generate carbon dioxide which is removed for further use [0023-0063] and (Figures, item 10). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that stream 10 would be equivalent to the “chimneys” of the instant claim as the combustion gases are removed by this stream from the calcining kiln by this stream and would also be obvious to utilize the carbon dioxide of Jorget, discharged from the cement clinker process in the process of Young to be combined with methane for generating syngas to prevent discharging the 
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Stallmann discloses a cement manufacturing process wherein the combustion flue gases leaving the kiln are in the range of 800° to 1200°C however after these gases are utilized for preheating they are at a temperature of from 100° to 300°C [0026] thereby overlapping the instantly claimed range.  Stallmann also discloses that this carbon dioxide-rich gas is cooled [0060]. 
	Stallmann also discloses that the exhaust gas from the calciner may be pressurized by compression/drying operations in a gas processing unit to remove dust, hydrochloride acid, hydrochloric acid among others constituents [0050], [0051], [0060] and [0061].
	Therefore it would have been obvious to one of ordinary skill in the art before the filing date of the instantly claimed invention to utilize the compression/drying systems of Stallmann in the cement system of Young for specifically removing unwanted constituents from the carbon dioxide feed stream prior to the tri-reforming to prevent any unwanted damage to the reforming reactor/catalyst wherein the at least hydrochloric acid would be removed as a liquid effluent.  

	Although the prior art cited above does not disclose a temperature range of the cooling, Stallmann discloses cooling to remove various constituents from the carbon dioxide-rich stream and therefore it would have been obvious to determine the necessary temperature to remove these materials through routine experimentation.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Response to Arguments
Applicant's arguments filed September 10, 2021 have been fully considered but they are not persuasive. 
	Applicant argues beginning on page 7 that the cited prior art does not disclose a point at which to remove the combustion gases.  Although the Examiner may concede this point, the ordinary skilled artisan would certainly chose a point prior to the discharge of the combustion gases to the atmosphere, i.e. downstream of the chimneys.
The Applicant further argues that at the point of the “chimneys” that “the relatively low temperature” present at this point can lead to the condensation of water which is detrimental to the process of producing syngas.  This is not convincing in that Claim 1 does not specify this relatively low temperature while Claim 5 cools this gas.  The 
Applicant argues as to the lack of motivation of Jorget in supplying a carbon dioxide-containing gas stream to a tri-reformer.  Jorget was not utilized to teach this limitation, Young was utilized for this purpose who teaches the use of combustion gases from a cement operation for reforming.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the adjustment of the water amount) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Claims 1-15 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732